DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the limitations of claim 1 as amended. Applicant asserts that Okubo does not teach the bump electrodes 25a and 25b are not directly on the lead electrode 11b. Applicant submits that in contrary to the examiner’s stated motivation, the mechanical strength in Yukio’s chip inductor is improved by the layers of second magnetic material sheets 25 and the third magnetic material sheets. Applicant further states that the cited references do not teach “a gap of 0.1 um or more” as claimed. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The claim does not require the bump electrodes to directly connect the lead electrodes. Ohkubo expressly teaches the mounting strength is secured because of the bump electrodes 25a and 25b and the external electrodes 26a and 26b structure (para. [0047]). As stated in the Office Action mailed on 07/19/2022, the thickness 6A of coil 6 in Ishimoto is 10 um or more (para. [0068]). Therefore, as seen in FIG. 1, the gap or spacing between magnetic layer 9A and electrodes 6AA and 6BB would be more than 10 um. As such, the incorporation of the gap of spacing between the magnetic layer 9A and the electrodes 6AA and 6BB of Ishimoto to the inductor of Yukio in view of Ohkubo would result in “the first bump and the second bump are disposed with a gap of 0.1 μm or more to the magnetic layer in a plane direction” as claimed. Accordingly, Yukio in view of Ohkubo and Ishimoto teaches all the limitations of claim 1, and the combination of the references is proper with the motivation as set forth in the Office Action mailed on 07/19/2022.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify if “a one-side surface” in line 19 is the same as “a one-side surface” in line 17. Similar clarification needs to be made in claim 10.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukio et al. (DE 3908896) in view of Ohkubo et al. (U.S. PG. Pub. No. 2014/0077914 A1) and Ishimoto et al. (U.S. PG. Pub. No. 2010/0182116 A1).
With respect to claim 1, Yukio et al. , hereinafter referred to as “Yukio” teaches an inductor (FIGs. 1-2) comprising: 
a wire 23 having a width (width of wire 23), and 
a first electrode 26 and a second electrode 26 continuous to each of both ends of the wire, wherein 
the wire, the first electrode, and the second electrode are present on the same plane; 
the plane area (area on with first electrode is disposed) of the first electrode and the plane area (area on with the second electrode is disposed) of the second electrode are a square value or more of the width; 
an area (area taking by wire 23) in which the wire is disposed is positioned between the first electrode and the second electrode (by visual inspection, the present invention and Sasamori teaches similar electrode structure and wire);
the area has a length (horizontal length) in a longitudinal direction equal to a length (length between electrodes) between the first electrode and the second electrode along a facing direction of the first electrode and the second electrode, and a length (length of front and back) in a short-length direction in a direction perpendicular to the longitudinal direction;
the length in the longitudinal direction is 1.5 times or more of the length in the short-length direction (by visual inspection);
a magnetic layer 25 covering a one-side surface in a thickness direction of the wire (paras. [0019]-[0020]).
Yukio does not expressly teach 
a first bump disposed on a one-side surface in the thickness direction of the first electrode and 
a second bump disposed on a one-side surface in the thickness direction of the second electrode, and 
wherein the first bump and the second bump are disposed with a gap of 0.1 um or more to the magnetic layer in a plane direction.
Best understood in view of 35 USC 112(b) rejection, Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches an inductor 1 (Fig. 1) comprising:
a first bump 25a or 25b disposed on a one-side surface (upper surface) in the thickness direction (vertical direction) of the first electrode  11a or 11b and 
a second bump (the other of bump 25a or 25b) disposed on a one-side surface in the thickness direction of the second electrode (the other of electrode 11a or 11b), and 
wherein the first bump and the second bump are disposed with a gap of 0.1 um or more to the magnetic layer in a plane direction (paras. [0045] and [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second bumps as taught by Ohkubo to the inductor of Yukio to provide the required mounting strength (para. [0047]).
Ishimoto et al., hereinafter referred to as “Ishimoto,” teaches an inductor (FIG. 1) wherein
the first electrode and the second electrode are disposed with a gap (space between magnetic layer 9A and first and second electrodes 6AA and 6BB) to the magnetic layer in a plane direction (horizontal direction) (paras. [0044] and [0058]). The thickness 6A of coil 6 is 10 um or more (para. [0068]). Therefore, as seen in FIG. 1, the gap or spacing between magnetic layer 9A and electrodes 6AA and 6BB would be more than 10 um. Accordingly, the incorporation of the gap of spacing between the magnetic layer 9A and the electrodes 6AA and 6BB of Ishimoto to the inductor of Yukio in view of Ohkubo would result in “the first bump and the second bump are disposed with a gap of 0.1 μm or more to the magnetic layer in a plane direction” as claimed. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap as taught by Ishimoto to the inductor of Yukio in view of Ohkubo to provide the required inductance (para. [0069]).
With respect to claim 5, Yukio in view of Ohkubo and Ishimoto teaches the inductor according to claim 1, wherein 
a ratio of the plane area BS1 of the first bump to the plane area S1 of the first electrode is 70% or more, and 
a ratio of the plane area BS2 of the second bump to the plane area S2 of the second electrode is 70% or more (Ohkubo, see FIG. 1, para. [0045]).
With respect to claim 6, Yukio in view of Ohkubo and Ishimoto teaches the inductor according to claim 1, wherein 
a length in the thickness direction of the first bump and the second bump is longer than a thickness of the magnetic layer 22a (Ohkubo, para. [0045]).
With respect to claim 8, Yukio in view of Ohkubo and Ishimoto teaches the inductor according to claim 1 further comprising: 
a cover insulating layer 21a covering a surroundings of the first bump and the second bump and disposed at a one side in the thickness direction of the wire, the first electrode, and the second electrode (Ohkubo, para. [0044]).
With respect to claim 9, best understood in view of 35 USC 112(b) rejection, Yukio in view of Ohkubo and Ishimoto teaches the inductor according to claim 1 further comprising: 
a base insulating layer (middle layer 27) disposed on an other-side surface in the thickness direction of the wire and 
a second magnetic layer (uppermost or lowermost layer 27) disposed on the other-side surface in the thickness direction of the base insulating layer (Yukio, para. [0022]).

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukio in view of Ohkubo and Ishimoto, as applied to claim 1 above, and further in view of Ishiguro (U.S. Patent No. 6,042,899).
With respect to claim 3, Yukio in view of Ohkubo and Ishimoto teaches the inductor according to claim 1. Yukio in view of Ohkubo and Ishimoto does not expressly teach the magnetic layer has a thickness of 500 μm or less.
Ishiguro teaches an inductor (FIGs. 4A-4B), wherein
the magnetic layer (upper magnetic layer 13’) has a thickness of 500 μm or less (col. 3, lines 38-42). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic layer thickness as taught by Ishiguro to the inductor of Yukio in view of Ohkubo and Ishimoto to provide the required flux path.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yukio in view of Ohkubo and Ishimoto, as applied to claim 1 above, and further in view of Ohkubo et al. (U.S. PG. Pub. No. 2014/0009254 A1, hereinafter “Ohkubo’254”).
With respect to claim 10, best understood in view of 35 USC 112(b) rejection, Yukio in view of Ohkubo and Ishimoto teaches the a method for producing an inductor according to claim 1. Yukio in view of Ohkubo and Ishimoto does not expressly teach 
producing a plurality of units each including one wire, one first electrode, and one second electrode along one direction in a plane direction; 
disposing a long-length magnetic sheet being long in the one direction with respect to the plurality of units so as to collectively cover one-side surfaces in a thickness direction of the plurality of wires in the plurality of units to form magnetic layers from the magnetic sheet; and
cutting the magnetic layers along a direction crossing the one direction to singulate the plurality of units; 
a magnetic layer 25 covering a one-side surface in a thickness direction of the wire (Yukio, paras. [0019]-[0020]);
a first bump 25a or 25b disposed on a one-side surface (upper surface) in the thickness direction (vertical direction) of the first electrode  11a or 11b and 
a second bump (the other of bump 25a or 25b) disposed on a one-side surface in the thickness direction of the second electrode (the other of electrode 11a or 11b) (Ohkubo, paras. [0045] and [0047]), and 
the first electrode and the second electrode are disposed with a gap (space between magnetic layer 9A and first and second electrodes 6AA and 6BB) to the magnetic layer in a plane direction (horizontal direction) (Ishimoto, paras. [0044] and [0058]).
However, the method claim limitations in claim 10 depends from a product claim 1. Therefore, the method limitations in claim 10 is considered “product-by-process” limitations, and the method limitations do not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
Nonetheless, Ohkubo’254 teaches a method for producing an inductor (FIGs. 15-20) comprising:
producing a plurality of units each including one wire, one first electrode, and one second electrode along one direction in a plane direction; 
disposing a long-length magnetic sheet being long in the one direction with respect to the plurality of units so as to collectively cover one-side surfaces in a thickness direction of the plurality of wires in the plurality of units to form magnetic layers from the magnetic sheet; and
cutting the magnetic layers along a direction crossing the one direction to singulate the plurality of units (paras. [0147], [0155], [0161], [0164]-[0165], and [0167]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method for producing an inductor as taught by Ohkubo’254 to the method of Yukio in view of Ohkubo and Ishimoto to provide mass production (para. [0147]).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837